        2:18-cv-02101-CSB-EIL # 39           Page 1 of 7                                            E-FILED
                                                               Wednesday, 06 February, 2019 04:36:51 PM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 ANDREW MINIK, JOEL VALDEZ, and
 BLAIR NELSON,

                       Plaintiffs,
                                                           Case No. 2:18-cv-02101-CSB-EIL
 v.
                                                           JURY TRIAL DEMANDED
 BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS, et. al.,

 Defendants.


 TARIQ KHAN,

                       Counterclaimant,

 v.                                                        JURY TRIAL DEMANDED

 ANDREW MINIK, JOEL VALDEZ and
 BLAIR NELSON,

                       Counter-Defendants.


PLAINTIFFS’ REPLY TO THE UNIVERSITY DEFENDANTS’ MOTION TO DISMISS
              DUE TO MOOTNESS AND LACK OF STANDING

       Plaintiffs, ANDREW MINIK and JOEL VALDEZ, by and through their counsel, Mauck

& Baker, LLC, and pursuant to the Court’s January 23, 2019, Text Order, hereby provide the

following reply to the University Defendants’ motion to dismiss due to mootness and lack of

standing:

       1. On October 3, 2018, the University Defendants filed a motion to dismiss Minik’s and

Valdez’s claims for prospective relief due to mootness and lack of standing. [Doc. 29].

       2. On October 31, 2018, Plaintiffs Minik and Valdez filed their response. [Doc. 32].



Case No. 2:18-cv-02101-CSB-EIL                                                        Page 1 of 7
         2:18-cv-02101-CSB-EIL # 39           Page 2 of 7



         3. On January 23, 2019, the Court entered a Text Order directing both parties to file

supplemental briefs to address three issues: (1) Minik and Valdez’s enrollment statuses and

intentions regarding the University of Illinois at Urbana-Champaign (“University”); (2) “the

issue of standing as to whether Plaintiffs Minik and Valdez are still subject to the Student Code

pursuant to whatever relationship with the University they currently have;” and (3) “whether the

no-contact orders are still in effect or have any practical effect on the actions of Minik and

Valdez at this time.”

         Minik and Valdez’s enrollment statuses and intentions regarding the University

         4. Plaintiff Andrew Minik was dismissed from the University for failing to keep up his

grade point average. Minik Decl. ¶ 1, attached hereto as Exhibit A.

         5. Since his dismissal, Plaintiff Minik has made plans to enroll at the College of DuPage

to raise his grade point average before seeking readmission to the University. Minik Decl. ¶ 2,

Ex. A.

         6. Plaintiff Minik is currently working with University staff to construct a plan for his

readmission. Minik Decl. ¶ 3, Ex. A.

         7. Once he has sufficiently raised his grade point average, Plaintiff Minik fully intends

to seek readmission to the University. Minik Decl. ¶ 4, Ex. A.

         8. Plaintiff Joel Valdez is currently ineligible to register for classes as a result of a

disciplinary hold, a financial hold, and an immunization hold. Valdez Decl. ¶ 1, attached hereto

as Exhibit B.

         9. The disciplinary hold is the primary obstacle to Plaintiff Valdez’s reenrollment at the

University. Should that hold be lifted, Plaintiff Valdez would take action to resolve the

remaining holds preventing his reenrollment. Valdez Decl. ¶ 2, Ex. B.




Case No. 2:18-cv-02101-CSB-EIL                                                         Page 2 of 7
        2:18-cv-02101-CSB-EIL # 39             Page 3 of 7



        10. Plaintiff Valdez is currently working to raise the necessary funds to resolve the

financial hold against him. Valdez Decl. ¶ 3, Ex. B.

        11. Plaintiff Valdez fully intends to continue his education at the University. Valdez

Decl. ¶ 4, Ex. B.

        Minik and Valdez have standing, because the Student Code is still in effect for
        students who are not currently active

        12. As addressed in Plaintiffs’ response to the University Defendants’ motion to dismiss,

Plaintiffs’ respective statuses and the text of the Student Code itself both support the fact that the

Student Code still applies to them. [Doc. 34, ¶¶ 4–13]. Those arguments will not be repeated

here.

        13. The disciplinary hold against Plaintiff Valdez is further evidence that the Student

Code is still in effect for students who are not currently active.

        14. The University Defendants argue in their motion to dismiss that Valdez ceased being

a student in December 2017. [Doc. 29, ¶ 7].

        15. The University Defendants also argue that “since [Minik and Valdez] are not students

at the University, they . . . are not subject to the University’s Student Code. [Doc. 29, ¶ 9].

        16. However, on January 30, 2018, pursuant to the Student Code, Assistant Dean Rony

Die met with Valdez to discuss a potential disciplinary issue. [Doc. 10, pg. 6].

        17. Then, on February 26, 2018, Assistant Dean Rony Die found Valdez in violation of

the Student Code and issued a University Censure against him, resulting in a disciplinary hold.

[Doc. 10, pg. 6].

        18. According to the University Defendants, Plaintiff was no longer a student in 2018.

Yet, despite Plaintiff’s status as a non-active student, Assistant Dean Rony Die applied the

Student Code to Plaintiff Valdez on January 30, 2018, and enforced the Student Code against



Case No. 2:18-cv-02101-CSB-EIL                                                            Page 3 of 7
        2:18-cv-02101-CSB-EIL # 39            Page 4 of 7



him on February 26, 2018.

       19. The events of January 30, 2018, and February 26, 2018, are indisputable evidence

that the Student Code is still in effect for students who are not currently active.

       20. Accordingly, Minik and Valdez have standing to pursue prospective relief against the

University.

       The no-contact orders are still in effect and will continue to impact Minik and
       Valdez upon their respective returns to the University

       21. In his communications regarding the no-contact orders against Minik and Valdez,

Assistant Dean Rony Die stated that the orders would be in place “until further notice.” Minik

Decl. ¶ 5, Ex. A; Valdez Decl. ¶ 5, Ex. B.

       22. Neither Minik nor Valdez have ever been informed, either orally or in writing, that

the no-contact orders against them have been rescinded. Minik Decl. ¶ 6, Ex. A; Valdez Decl. ¶

6, Ex. B.

       23. Absent any clear communication that the no-contact orders are no longer in effect, it

is the understanding of both Minik and Valdez that the orders remain in effect now and will

continue to remain in effect upon their respective returns to the University. Minik Decl. ¶ 7, Ex.

A; Valdez Decl. ¶ 7, Ex. B.

       24. Accordingly, the no-contact orders remain in effect against Minik and Valdez.

       25. Both Minik and Valdez intend to return to the University as students. Minik Decl. ¶ 4,

Ex. A; Valdez Decl. ¶ 4, Ex. B.

       26. When Minik and Valdez return to the University, the no-contact orders will continue

to negatively impact them as students on campus.

       Keep Chicago Livable v. City of Chicago is distinguishable from the instant case

       27. In Keep Chicago Livable v. City of Chicago, plaintiffs challenged an ordinance



Case No. 2:18-cv-02101-CSB-EIL                                                        Page 4 of 7
           2:18-cv-02101-CSB-EIL # 39       Page 5 of 7



impacting the ability of Chicago residents and visitors to engage in home-sharing activities. Nos.

17-1656 & 17-2846, 2019 WL 178566 at *1 (7th Cir. Jan. 14, 2019).

       28. In Keep Chicago Livable, the Court could not conclude with confidence that any of

the named plaintiffs had standing at the time of the appeal. 2019 WL 178566 at *3.

       29. The Court’s determination was based upon a number of different circumstances:

some of the named plaintiffs no longer resided in Chicago and had demonstrated no intention to

return, and other plaintiffs had abandoned their home-sharing activities and had demonstrated no

intention to resume them. Id.

       30. The Keep Chicago Livable case is distinguishable from this matter for several

reasons.

       31. First, Minik and Valdez fully intend to return to the University. They are unlike the

named plaintiffs in Keep Chicago Livable, who expressed no intention of returning to Chicago.

       32. Second, Minik and Valdez are still being impacted by the Student Code, because the

code continues to apply to non-active students. They are unlike the named plaintiffs in Keep

Chicago Livable, who were no longer being impacted by an ordinance that only applies to

Chicago residents and visitors.

       33. Third, Minik and Valdez are still under the no-contact orders as non-active students,

whereas the named plaintiffs in Keep Chicago Livable could escape the effects of the ordinance

by leaving Chicago.

       34. Finally, Valdez is still under a disciplinary hold as the result of a University Censure

that was issued against him while he was a non-active student, whereas the named plaintiffs in

Keep Chicago Livable could escape the effects of the ordinance by leaving Chicago.

       35. Accordingly, the Keep Chicago Livable case is distinguishable from the instant




Case No. 2:18-cv-02101-CSB-EIL                                                         Page 5 of 7
        2:18-cv-02101-CSB-EIL # 39           Page 6 of 7



matter and should not guide the Court in determining the issue of standing in this case.

       WHEREFORE, Plaintiffs Andrew Minik and Joel Valdez respectfully request this

Honorable Court deny the University Defendants’ motion to dismiss due to mootness and lack of

standing and for any other relief as this Court deems just.



                                              s/Whitman H. Brisky __________________
                                              Whitman H. Brisky (#0297151)
                                              Sorin A. Leahu (#6315515)
                                              Terry S. Lu (#6313383)
                                              MAUCK & BAKER, LLC
                                              One North LaSalle Street, Suite 600
                                              Chicago, Illinois 60602
                                              Telephone: (312) 726-1243
                                              Facsimile: (866) 619-8661
                                              wbrisky@mauckbaker.com
                                              sleahu@mauckbaker.com
                                              tlu@mauckbaker.com




Case No. 2:18-cv-02101-CSB-EIL                                                         Page 6 of 7
       2:18-cv-02101-CSB-EIL # 39        Page 7 of 7



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 6, 2019, I electronically filed the
Plaintiffs’ Reply to the University Defendants’ Motion to Dismiss Due to Mootness and
Lack of Standing with the Clerk of Court using the CM/ECF system, which was also served
upon all counsel of record:

      Charles R. Schmadeke                Email: cschmadeke@hinshawlaw.com

      Ellyn J. Bullock                    Email: Ellyn@solbergbullock.com


                                          /s/ Whitman H. Brisky
                                          Whitman H. Brisky (#0297151)
                                          Sorin A. Leahu (#6315515)
                                          Terry S. Lu (#6313383)
                                          Mauck & Baker, LLC
                                          1 North LaSalle Street, Suite 600
                                          Chicago, IL 60602
                                          Phone: (312) 726-1243 (Main)
                                          Fax: (866) 619-8661
                                          wbrisky@mauckbaker.com
                                          sleahu@mauckbaker.com
                                          tlu@mauckbaker.com




Case No. 2:18-cv-02101-CSB-EIL                                                   Page 7 of 7
